—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Queens County (Freeman, J.), dated December 17, 1996, which, upon a fact-finding order of the same court, dated December 15, 1995, made after a hearing, finding that the father had sexually abused the child, denied the father visitation with the child until specific provisions of the order of disposition are complied with.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*664The Family Court properly found that the father had sexually abused the child. The allegation of sexual abuse was conclusively proved by the father’s conviction of sexual abuse in the second degree arising out of the same incident (see, Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., 188 AD2d 603, 604, mod on other grounds 83 NY2d 178; Matter of Denise J., 133 AD2d 687; Matter of Princess CC., 120 AD2d 917, 918).
It was in the best interests of the child for the court to deny visitation until the child’s therapist approved and until the father demonstrated progress in a sex offender treatment program (see, Matter of Star Leslie W., 63 NY2d 136, 147-148; Matter of Commissioner of Social Servs. of City of N. Y. [Trudy I.] v Leona W., 192 AD2d 602; see, e.g., Matter of Child Protective Servs. [Shavon G.] v Mary G., 185 AD2d 339; Matter of Nicole B., 175 AD2d 205). Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.